— Order of the Supreme Court, New York County (McQuillan, J.), entered January 24, 1984, modified, on the law, to the extent only of dismissing plaintiff’s tenth cause of action and, except as so modified, affirmed, without costs.
Plaintiff, the widow and administratrix of a deceased partner of a law firm, brought this action against the partnership and the individual partners thereof. Defendant Eckhaus and the partnership appeared by one firm of attorneys while the other two partners appeared by another firm.
The complaint sets forth 10 causes of action. Eckhaus and the partnership moved to dismiss the second through fifth causes of action while Saunders and Robbins, the two remaining partners, moved to dismiss the eighth and tenth causes of action. Eckhaus and the partnership joined in the motion of Saunders and Robbins. Special Term denied the motions of both sets of defendants.
*622We find that the first nine causes of action are adequately pleaded. However, the tenth cause of action is directed solely to the recovery of punitive damages against some or all defendants. No separate cause of action will lie for the recovery of punitive damages (Weir Metro Ambu-Service v Turner, 57 NY2d 911; Fiur Co. v Ataka & Co., 71 AD2d 370). Accordingly, that cause must be stricken. Concur — Asch, J. P., Bloom, Fein and Kassal, JJ.